DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

This action is responsive to a Request for Continued Examination to U.S. Patent application 15/441,219 filed on 04/05/2021.  Claims 1-22 are pending in the case.  Claims 1, 7, 10, 16 and 20 have been amended. Claims 1, 10 and 20 are independent claims.
This action is made Non-Final.

Specification
Applicants’ amendments to the para. [0039] of original specification has been acknowledged. The change looks appropriate and does not change of scope of current invention. Therefore, the amendment has been accepted.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.




Claims 1-2, 5-6, 8-11, 14-15 and 19-22 is/are rejected under 35 U.S.C. 103 as being unpatentable over Endert et al., US 20150347576 A1 (hereinafter, Endert) in view of Conway et al., US 20060047697 A1 (hereinafter, Conway) and Breslav et al., Exploratory Sequential Data Analysis for Multi-Agent Occupancy Simulation Results, published at SimAUD 2015, April 12 - 15, 2015, page 8 (hereinafter, Breslav) .
Regarding independent claim 1, Endert discloses "A computer-implemented method for performing sense making operations on data sets (Endert discloses sensemaking operation, at ¶¶ [0018]-[0019].), the method comprising:
generating a plurality of nodes associated with a data set and one or more edges that connect two or more nodes included in the plurality of nodes (Examiner notes that one of ordinary skill understand the definition of a graph in discrete mathematics, which is a set of points (also called nodes or vertices) connected by lines (also called edges or arcs). id. at ¶ [0021], Endert discloses visualization to represent a document collection spatially, show documents in a spatialization using a force-directed layout, where edges between the nodes (or documents) are a summation of the shared weighted keywords. In ¶ [0035], Endert further describes each data object as a node, with edges representing similarities between each node.);
computing a plurality of pairwise similarities among the plurality of nodes based at least in part on the one or more edges  (Examiner notes that computing pairwise similarities is only found at paras. [0051]-[0053] and [0092], and the similarity analyzer computes pairwise similarities based on both between-type similarities and within-type similarities (Specification, at para. [0051]). Instant specification further describes that “based at least in part on the one or more edges” is only corresponds to the between-type similarities (id. at para. [0053]), and the meaning of the “similarity analyzer computes between-type similarities based on the edges” is specified as “if the nodes connected via one of the edges, then the similarity analyzer sets the corresponding between-type similarity to a between-type similarity constant.” Further, the specification asserts the similarity analyzer may determine the between-type similarity constant in any technically feasible fashion.”, and even declares the similarity analyzer may compute the between-type similarities in any technically feasible fashion. Therefore, without further clarifying the amended limitation, “computing a plurality of pairwise similarities … based at least in part on the one or more edges.” has little limiting factor in light of the specification. Endert, at ¶ [0035] discloses computing weight of the edges between nodes is determined by the similarity score from the entity-by-entity similarity matrix, while at ¶ [0033], further describes using Rapid Automatic Keyword Extraction (RAKE) algorithm to generate a matrix representing the pairwise similarity between entities between 10,000 entities (keywords and short phrases) associated with a data set.);
computing a graph layout based on the plurality of pairwise similarities and one or more user-specified constraints that include at least a first graph layout type (Endert discloses INSPIRETM, a visual document analysis program allows users to view text documents in a number of views and the view represents documents as dots organized by their relative similarity, and the users manipulate model parameters through graphical controls to perform explicit modification to the underlying computational models, at ¶ [0019] and further discloses producing a graph based on weight of the edges between nodes determined by similarity score from the entity-by-entity similarity matrix, and the location of each entities is determined using a force-directed layout as described at ¶ [0035], while the matrix representing the pairwise similarity between entities as disclosed at ¶ [0033].); and
rendering, via a processor, a graph for display based on the graph layout, the plurality of nodes, and one or more edges (id. at ¶ [0021], Endert discloses the INSPIRE is visualizing text using a geospatial metaphor, and similarly, STREAMIT and ForceSPIRE, semantic interaction programs for visual analytics, show documents in a spatialization using a force-directed layout, where edges (or springs) between the nodes (or documents) are a summation of the shared weighted keywords.).” However, Endert does not explicitly teach “that is selected from a plurality of graph layout types displayed within a user interface”.
Conway is in the same field of data analysis application to generate presentations of data and analysis results using statistical methods include pairwise comparisons (Conway, at ¶¶ [0076] and [0143]) that Data Analysis application provide a plot options input means in the user interface that allows a user to indicate the type of plots the user wants to generate and view (id. at ¶ [0154]).

However, Endert in view of Conway does not explicitly teach “wherein the plurality of nodes includes, one or more comment nodes, one or more tag nodes, and one or more annotated nodes, and wherein at least one of the one or more annotated nodes is generated in response to receiving either a new comment or a new tag and determining that an annotated node associated with the new comment or the new tag does not yet exist;”. Examiner notes that original specification clearly define the annotated node as “a data item that is associated with one or more annotations is also referred to herein as an annotated data item.” At para. [0037]. Therefore, the examiner interprets the limitation that when user create a new comment to a data item, the system generates an annotated node and a comment node having relationships between them based on the new comment, and the annotated node may not need to be generated if there is the associated annotated node is exist.
Breslav is in the same field of Exploratory Sequential Data Analysis (ESDA) tool that displays aggregate data in the context of agents’ positions and other time-varying properties (Breslav, at page 1) that discloses a plurality of nodes includes selection nodes which is equivalent to the one or more annotated nodes, comment nodes and tag nodes (id. at page 6, under subtitle Relationship Panel and as depicted at Figure 4, especially Relationship pane (I) comprises nodes and connections.), the selection 
Accordingly, it would have been obvious to one of ordinary skill in the art at the filing date of this application to modify Endert in view of Conway’s method with the plurality of nodes includes selection nodes, comment nodes and tag nodes, the selection nodes are generated with comment nodes in response to receiving new comment as taught by Breslav because comments and tags is effective for bug tracking, analysis documentation, and possible collaborative works (Breslav, at page 7).
Independent claim 10 is directed towards a computer-readable storage medium equivalent to a computer-implemented method found in claim 1, and is therefore similarly rejected.
Independent claim 20 is directed towards a system equivalent to a computer-implemented method found in claim 1, and is therefore similarly rejected.
Regarding claim 2, Endert in view of Conway and Breslav discloses all the limitation of independent claim 1. Endert further teaches “wherein a first node included in the plurality of nodes is associated with a first data item included in the data set, a second node included in the plurality of nodes is an annotated node, the first node and the second node are of different types, and a first edge included in the one or more edges connects the first node to the second node (Endert, at ¶ [0035], there are a plurality of nodes, which includes different types of data object, for example, terms, snippets, phrases and document, and edges are connect between the nodes.).”
Regarding claim 5, Endert in view of Conway and Breslav discloses all the limitation of independent claim 1. Endert further teaches “wherein the first graph layout type comprises a projection graph and a first node included in the plurality of nodes is associated with a first fixed position within the projection graph (Endert, at Table 1, discloses visualization layout using Pin Term which creates a spatial landmark for the term or topic, and The term creates a spatial constraint for the layout model, forcing other objects to organize with respect to the pinned term).”
Regarding claim 6, Endert in view of Conway and Breslav discloses all the limitation of independent claim 1. Endert further teaches “wherein computing the graph layout comprises, for a second node that also is included in the plurality of nodes (Endert, at Table 1, discloses other objects.):
setting a position of the first node within the graph equal to the first fixed position (id. at Table 1, create a spatial landmark for the term.);
computing an initial position of the second node based on the plurality of pairwise similarities (id. at ¶¶ [0035] and [0037], Endert discloses transform the entity-by-entity similarity matrix into a graph by calculating the saliency of the information via the similarity matrix and weighting schema.);
adjusting the initial position based on the plurality of pairwise similarities and the first fixed position to generate a first position (id. at ¶ [0044], calculating ; and
setting a position of the second node within the graph equal to the first position (id. at ¶ [0043], update based on movement is resulting in more relevant information regarding the two terms to be visualized as closer together.).”
Regarding claim 8, Endert in view of Conway and Breslav discloses all the limitation of independent claim 1. Endert further teaches “wherein computing the first pairwise similarity included in the plurality of pairwise similarities comprises:
determining that a first node included in the plurality of nodes is associated with a first data item included in the data set and that a second node included in the plurality of nodes is associated with a second data item included in the data set (Endert, at ¶ [0021], discloses a first node is associated with a document in a plurality of documents and a second node is associated with another document in a plurality of documents in the text datasets.); and
performing one or more weighted aggregation operations on at least one of a row overlap between the first data item and the second data item, a column overlap between the first data item and the second data item, and a time interval overlap between the first data item and the second data item (Examiner notes that there is no definition or description about what is a row overlap or a column overlap, so it needs to be interpreted under broadest reasonable interpretation. It may be related to spatial distance relative to its two dimensional axis. id. at ¶ [0021], discloses performing weighted vector of keywords operation and their relationships between documents can 
Regarding claim 9, Endert in view of Conway and Breslav discloses all the limitation of independent claim 1. Endert further discloses “wherein computing the first pairwise similarity included in the plurality of pairwise similarities comprises:
computing a comment-to-comment similarity based on a bag-of-words model, a first set of words associated with the first node, and a second set of words associated with the second node (Endert, at ¶ [0023], discloses generating tag cloud based on similarity metrics between the terms including frequency of use of the terms, which is equivalent to a bag-of-words model.).” However, Endert in view of Conway does not explicitly discloses “determining that both a first node included in the plurality of nodes and a second node that also is included in the plurality of nodes are comment nodes; and”.
Breslav is in the same field of Exploratory Sequential Data Analysis (ESDA) tool that displays aggregate data in the context of agents’ positions and other time-varying properties (Breslav, at page 1) that there are a list of comments as depicted at Figure 4G, and these comment could be visualized as nodes in the Relationship Panel as depicted at Figure 4I.
Accordingly, it would have been obvious to one of ordinary skill in the art at the filing date of this application to modify Endert in view of Conway’s method for performing operations on data sets that computing term-to-term similarity based on frequency of use of the terms, with having a plurality of comments as nodes as taught 
Claims 11 and 14-15 are directed toward a computer-readable storage medium equivalent to a computer-implemented method found in claims 2 and 5-6 respectively, and are therefore similarly rejected.
Regarding claim 19, Endert in view of Conway and Breslav discloses all the limitation of independent claim 10. Endert further teaches “further comprising generating a context view based on a spatial structure associated with the data set, and rendering the context view for display (Endert, at ¶¶ [0049]-[0050], discloses providing contextual view based on rows and columns of data similarity matrixes associated with the dataset and rendering it such that enabling implicit model steering via semantic interaction by a user.).”
Regarding claim 21, Endert in view of Conway and Breslav discloses all the limitation of independent claim 1. Endert further teaches “wherein the first graph layout type is one of a projection layout type, a slice layout type, and a circular layout type (Examiner notes that “a projection layout type” is defined as “positions the unpinned nodes based on a global optimization of the pairwise similarities included in the similarity matrix. Consequently, similar nodes cluster together in the annotation graph. executes a multidimensional scaling (MOS) algorithm that computes positions for each of the unpinned nodes” at para. [0059]. Endert teaches spatial positioning of the terms are based on mathematically generated locations such as force-directed layouts or multidimensional scaling (Endert, at ¶ [0023]). And to produce graph of data objects, 
Regarding claim 22, Endert in view of Conway and Breslav discloses all the limitation of independent claim 1. Endert further teaches “further comprising: receiving a selection of a data item included in the data set; and highlighting the data item (Examiner notes that “highlight” is defined as “to cause (something, such as text or an icon) to be displayed in a way that stands out on an electronic screen (as of a computer or smartphone)” (Merriam-Webster dictionary definition found at https://www.merriam-webster.com/dictionary/highlight),  Endert, at ¶ [0042], teaches a user adjust size of a term change the weight assigned to that term in the matrix, and then highlight it by enlarging the term.).”





Claims 3, 4, 12 and 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Endert in view of Conway and Breslav as applied to claim 1 above, and further in view of Landesberger et al., Mobility Graphs-Visual Analysis of Mass Mobility Dynamics via Spatio-Temporal Graphs and Clustering, Oct. 25 2015, IEEE TRANSACTIONS ON VISUALIZATION AND COMPUTER GRAPHICS, VOL. 22, NO. 1, JANUARY 2016, pages 11-20 (hereinafter, Landes).
Regarding claim 3, Endert in view of Conway and Breslav discloses all the limitation of independent claim 1. However, Endert in view of Conway and Breslav does not explicitly teach “wherein the first graph layout type that comprises a circular graph and a first node included in the plurality of nodes that is associated with a center position within the circular graph.”
id. at Fig. 3(b)) including MDS graph layout (id. at Fig. 4) wherein a node is shown in center of the regions (id. at page 16) within the graph (id. at Fig. 3(c)).
Accordingly, it would have been obvious to one of ordinary skill in the art at the filing date of this application to modify Endert in view of Conway and Breslav’s method for performing operations on data sets with user-specified constraints specify a layout type that comprise a node that is associated a center position within a circular graph as taught by Landes, since an understanding of the movement behavior of people and its dynamics is crucial for official decision makers and urban planners, and the circular graph reflects prominently mono-centric structure with a large central region in London and the central region plays the key role as the area of highest mobility and interconnectedness between places (Landes, at pages 11 and 17).
Regarding claim 4, Endert in view of Conway, Breslav and Landes discloses all the limitation of independent claim 1 and its dependent claim 3. However, Endert in view of Conway and Breslav does not explicitly teach “wherein computing the graph layout comprises:
setting a position of the first node within the graph equal to the center position;
computing a first position within the graph based on the center position and a first pairwise similarity included in the plurality of pairwise similarities, wherein the first pairwise similarity is associated with the first node and a second node that also is included in the plurality of nodes; and 
setting a position of the second node within the graph equal to the first position.”
 	Landes is in the same field of visual analytics methodology (Landes, at Abstract) that setting a position of a first node within the graph equal to the center position (id. at page 16, Landes setting a node position by center of the geographic regions which is equivalent to other nodes.), computing “Density-Based Spatial Clustering of Applications with Noise” (DBScan) and computing similarity of the corresponding spatial situations (id. at page 14), and setting a position of the second node by considering both spatial closeness and strength of flows between places as well as applicability to time-dependent data (id. at page 14).
Accordingly, it would have been obvious to one of ordinary skill in the art at the filing date of this application to modify Endert in view of Conway and Breslav’s method for performing operations on data sets with user-specified constraints specify a layout type that comprise a node that is associated a center position within a circular graph wherein the computing the graph layout comprises setting a position of a first node within the graph equal to the center position, computing “Density-Based Spatial Clustering of Applications with Noise” (DBScan) and computing similarity of the corresponding spatial situations, and setting a position of the second node as taught by Landes, since an understanding of the movement behavior of people and its dynamics is crucial for official decision makers and urban planners, and the circular graph reflects prominently mono-centric structure with a large central region in London and the central 
Claims 12 and 13 are directed toward a computer-readable storage medium equivalent to a computer-implemented method found in claims 3 and 4 respectively, and are therefore similarly rejected.

Claim 17 is rejected under 35 U.S.C. 103 as being unpatentable over Endert in view of Conway and Breslav as applied to claim 10 above, and further in view of Wartena et al., Using Tag Co-occurrence for Recommendation, Dec. 28 2009, Intelligent Systems Design and Applications, 2009. ISDA '09, pages 273-278 (hereinafter, Wartena).
Regarding claim 17, Endert in view of Conway and Breslav discloses all the limitation of independent claim 10. However, Endert in view of Conway and Breslav does not explicitly teach “wherein computing the first pairwise similarity included in the plurality of pairwise similarities comprises:
determining that both a first node included in the plurality of nodes and a second node that also is included In the plurality of nodes are tag nodes;
computing a co-occurrence among one or more comments based on a first tag that is associated with the first node and a second tag that is associated with the second node; and
performing one or more weighted aggregation operations on the co-occurrence and at least one of a semantic similarity between the first tag and the second tag, and a character similarity between one or more characters included in the first tag and one or more characters included in the second tag.”
Wartena is in the same field of computing item-item similarities (Wartena, at page 273) that a number of standard algorithms based on implicit or explicit feedback or tag from users on items, determining for each item tag the most similar user tag, computing co-occurrence of tags in the user tag matrix (id. at page 273), and performing weighted average of the tag distributions of items on the co-occurrence patterns of tags and a semantic similarity of tags can be operationalized as the similarity between the co-occurrence distributions (id. at page 274).
Accordingly, it would have been obvious to one of ordinary skill in the art at the filing date of this application to modify Endert in view of Conway and Breslav’s method for performing operations on data sets with determining for each item tag the most similar user tag, computing a co-occurrence among the set of user tags and performing weighted average of the tag distributions of items on the co-occurrence patterns of tags and a semantic similarity of tags can be operationalized as the similarity between the co-occurrence distributions as taught by Wartena, since one of the main characteristics of collaborative tagging systems is that users are not restricted in their choice of tags and most users experience this as a feature that makes it easy to use the system, but at the same time, this freedom is the main bottleneck for using tags in retrieval tasks because different tags might have been used for the same concept, which makes it difficult to find all items relevant for a certain tag (Wartena, at pages 273-274).

18 is rejected under 35 U.S.C. 103 as being unpatentable over Endert in view of Conway and Breslav as applied to claim 10 above, and further in view of Love et al., US 9836183 B1 (hereinafter, Love).
Regarding claim 18, Endert in view of Conway and Breslav discloses all the limitation of independent claim 10. However, Endert in view of Conway and Breslav does not explicitly teach “further comprising generating a timeline view based on a temporal structure associated with a first data item included in the data set, and rendering the timeline view for display.”
Love is in the same field of visualizing graph data structures (Love, at column 2, lines 54-55) that generating a timeline view based on forward advancement of time through some range such as a day, week, or month associated with a histogram indicating amounts of nodes that each of bin of time the corresponding amount of nodes, like a count, such as a user select a particular cluster, and the timeline may indicate the temporal trend of that clusters contribution to the overall trend of nodes corresponding to dates or times (id. at column 32, lines 16-39) and render the timeline view (id. at Fig. 5A and 5B).
Accordingly, it would have been obvious to one of ordinary skill in the art at the filing date of this application to modify Endert in view of Conway and Breslav’s method for performing operations on data sets with generating a timeline view based on a temporal structure associated with a first data item included in the data set, and rendering the timeline view for display as taught by Love, since changes in topic associations with n-grams over time, and in some cases, a plurality of sets of n-grams pertaining to a given topic may be determined, with each instance in the plurality being .

Allowable Subject Matter
Claims 7 and 16 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Response to Arguments
Applicants’ 35 U.S.C. § 103 arguments have been fully considered but they are not persuasive.  Applicants argue that “the cited portions of Breslav would have to disclose the idea that a selection of a particular portion of data is generated in response to receiving either a new comment or a new tag as well as the idea of determining that a selection associated with the new comment or the new tag does not yet exist.” (Remarks, at page 11). Examiner respectfully disagrees. As explained in above rejection, inventive concept described in the original specification clearly discloses a data item must be exist before receiving new comment or new tag, and when user create annotation data including associating the comment or tag to the data item, then generates the associated annotated node (Specification, at para. [0041]). Therefore, Breslav teaches substantially same idea that user make new comments including tags 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SEUNG W JUNG whose telephone number is (571)270-5249.  The examiner can normally be reached on Monday-Friday, 9:00am - 5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Scott Baderman can be reached on (571)272-3644.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). 


SEUNG W. JUNG
Examiner
Art Unit 2144



/SCOTT T BADERMAN/Supervisory Patent Examiner, Art Unit 2144